Filed Pursuant to Rule 424(b)(3) Registration No. 333-120274-27 Supplement to Prospectus Supplement dated June 26, 2005 (to Prospectus Dated December 1, 2004) $942,297,232 (Approximate at Time of Issuance) Mortgage Pass-Through Certificates, Series 2005-6F GSR Mortgage Loan Trust 2005-6F Issuing Entity GS Mortgage Securities Corp. Depositor JPMorgan Chase Bank, National Association1 Master Servicer Wachovia Bank, National Association Trustee JPMorgan Chase Bank, National Association1 Securities Administrator Countrywide Home Loans Servicing LP JPMorgan Chase Bank, National Association PHH Mortgage Corporation Servicers This is a supplement (the “Supplement”) to the prospectus supplement dated June 26, 2005 (the “Prospectus Supplement”) to the prospectus dated December 1, 2004 relating to the GSR Mortgage Loan Trust 2005-6F Mortgage Pass-Through Certificates, Series 2005-6F. Capitalized terms used, but not defined, in this Supplement shall have the meanings given to them in the Prospectus Supplement. · The following Risk Factors are added to the Prospectus Supplement: Recently, the Residential Mortgage Loan Market has Experienced Recently, the residential mortgage loan market has experienced increasing levels of delinquencies, 1 Succeeded by The Bank of New York; see page S1-10 below. (continued on following pages) Goldman, Sachs & Co. The date of this supplement is October 10, 2008 Increasing Levels of Delinquencies, Defaults and Losses defaults and losses, and we cannot assure you that this will not continue.In addition, in recent months housing prices and appraisal values in many states have declined or stopped appreciating, after extended periods of significant appreciation.A continued decline or an extended flattening of those values may result in additional increases in delinquencies, defaults and losses on residential mortgage loans generally, particularly with respect to second homes and investor properties and with respect to any residential mortgage loans whose aggregate loan amounts (including any subordinate liens) are close to or greater than the related property values. In recent months, in response to increased delinquencies and losses with respect to mortgage loans, many mortgage loan sellers have implemented more conservative underwriting criteria for loans.This has resulted in reduced availability of financing alternatives for mortgagors seeking to refinance their mortgage loans.The reduced availability of refinancing options for a mortgagor may result in higher rates of delinquencies, defaults and losses on the mortgage loans, particularly mortgagors with adjustable rate mortgage loans or in the case of interest only mortgage loans that experience significant increases in their monthly payments following the adjustment date or the end of the interest only period, respectively. The increased levels of delinquencies and defaults, as well as deterioration in general real estate market conditions, have also resulted generally in loan sellers being required to repurchase an increasingly greater number of mortgage loans pursuant to early payment default and representation and warranty provisions in their loan sale agreements.This has led to deterioration in the financial performance of many subprime, Alt-A and other nonprime loan sellers.In some cases, it has caused certain loan sellers to cease operations. For recent developments regarding Countrywide Home Loans, Inc., one of the loan sellers, and its affiliates, see “Recent Developments in Respect of Countrywide” below.For recent developments regarding PHH Mortgage Corporation, one of the loan sellers and its parent company, see “Recent S1-2 Developments in Respect of PHH Mortgage Corporation” below. Any such deterioration could adversely affect the ability of a loan seller to repurchase mortgage loans as to which a material breach of representation or warranty exists or to service mortgage loans.The inability of a loan seller to repurchase defective mortgage loans would likely cause the related mortgage loans to experience higher rates of delinquencies, defaults and losses.As a result, shortfalls in the distributions due on the offered certificates could occur.Even in cases where a loan seller has the economic ability to repurchase loans, the increasing volume of repurchase claims has resulted in longer periods between when a repurchase claim is presented and when it is resolved, and a greater proportion of claims being refused or contested by loan sellers. The mortgage loans held by the issuing entity do not include subprime mortgage loans; however, many loan sellers that underwrite prime or Alt-A mortgage loans also underwrite subprime mortgage loans and consequently have exposure to the subprime mortgage market.In addition, default rates on prime mortgage loans and Alt-A and other nonprime mortgage loans have recently increased above historical levels. In response to the deterioration in the performance of subprime, Alt-A, other nonprime mortgage loans and prime mortgage loans, the rating agencies have taken action with respect to a number of subprime, Alt-A and prime mortgage securitizations. There can be no assurance that the rating agencies will not take additional action with respect to subprime, Alt-A, other nonprime securitizations and prime securitizations in response to either the deteriorating delinquency, default and loss rates on mortgage loans or the perception that such deterioration may occur in the future. A number of state regulatory authorities have recently taken action against certain loan sellers and servicers for alleged violations of state laws.Certain of those actions prohibit those servicers from pursuing foreclosure actions, and in the future one or more additional states could seek similar limitations on the ability of mortgage loan servicers, S1-3 to take actions (such as pursuing foreclosures) that may be essential to service and preserve the value of the mortgage loans on behalf of the issuing entity.Any such limitations that applied to a servicer of the mortgage loans could adversely affect the issuing entity's ability to realize on the mortgage loans.See “Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” in this Supplement. Additionally, proposed federal legislation would, if enacted, permit borrowers in bankruptcy to restructure mortgage loans secured by their primary residences.Bankruptcy courts could, if this legislation is enacted, reduce the amount of the principal balance of a mortgage loan that is secured by a lien on the mortgaged property, reduce the mortgage interest rate, extend the term to maturity or otherwise modify the terms of a bankrupt borrower’s mortgage loan. You should consider the risk that the general market conditions discussed above may affect the performance of the mortgage loans backing your certificates and may adversely affect the yield on your certificates. Goldman Sachs Mortgage Company and its Affiliates May Have Conflicts of Interest Recent developments in the residential mortgage market have led to a deterioration in the financial performance of many subprime, Alt-A, other nonprime and prime loan sellers.Due to these developments affecting these loan sellers, certain conflicts of interest may exist or may arise as a result of transactions or relationships that Goldman Sachs Mortgage Company and its affiliates may have or may enter into in the future with one or more of the loan sellers and servicers.In taking any actions or engaging in other transactions with those loan sellers, Goldman Sachs Mortgage Company and its affiliates are not required to take into account the effect of such actions or transactions on the issuer or the certificateholders.Among other things, Goldman Sachs Mortgage Company and its affiliates may purchase, as principal, mortgage loans originated or sold by such loan sellers that are not included in the issuer, and may seek to enforce against such loan sellers any remedies they may have if an early payment default or breach of representation and warranty occurs with respect to such other mortgage loans.Goldman Sachs Mortgage Company or its affiliates S1-4 may provide secured or unsecured financing to one or more loan sellers, and may seek to enforce remedies against such loan sellers if an event of default occurs in respect of that financing.Goldman Sachs Mortgage Company and its affiliates will not have any obligation to account to the issuer for any amounts they collect in respect of any loans, financing or other transactions they may have with any loan seller, and Goldman Sachs Mortgage Company and its affiliates will have no obligation to pursue any claims against such sellers on behalf of the issuer or with respect to mortgage loans included in the trust fund. The Loan Sellers May Not Be Able to Repurchase Defective Mortgage Loans Each of the loan sellers has made various representations and warranties related to the mortgage loans sold by it.Those representations are summarized in “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans” in this prospectus supplement. If any of the loan sellers fails to cure a material breach of its representations and warranties with respect to any related mortgage loan in a timely manner, then such loan seller would be required to repurchase the defective mortgage loan.The inability of a loan seller to repurchase defective mortgage loans would likely cause the related mortgage loans to experience higher rates of delinquencies, defaults and losses.As a result, shortfalls in the distributions due on the offered certificates could occur. For recent developments regarding Countrywide Home Loans, Inc., one of the loan sellers, and its affiliates, see “Recent Developments in Respect of Countrywide” below.For recent developments regarding PHH Mortgage Corporation, one of the loan sellers and its parent company, see “Recent Developments in Respect of PHH Mortgage Corporation” below. Violation of Various Federal State and Local Laws May Result in Losses on the Mortgage Loans There has been continuous focus by state and federal banking regulatory agencies, state attorneys general offices, the Federal Trade Commission, the U.S. Department of Justice, the U.S. Department of Housing and Urban Development and state and local governmental authorities on certain lending practices by some companies, primarily in the subprime, Alt-A and S1-5 other nonprime sectors, sometimes referred to as “predatory lending” practices.Sanctions have been imposed by state, local and federal governmental agencies for practices including, but not limited to, charging borrowers excessive fees, imposing higher interest rates than the borrower’s credit risk warrants and failing to adequately disclose the material terms of loans to the borrowers. Applicable state and local laws generally regulate interest rates and other charges, require certain disclosure, impact closing practices, and require licensing of loan sellers.In addition, other state and local laws, public policy and general principles of equity relating to the protection of consumers, unfair and deceptive practices and debt collection practices may apply to the origination, ownership, servicing and collection of the mortgage loans. The mortgage loans are also subject to federal laws, including: •the Federal Truth in Lending Act and Regulation Z promulgated under that Act, which require certain disclosures to the mortgagors regarding the terms of the mortgage loans; •the Equal Credit Opportunity Act and Regulation B promulgated under that Act, which prohibit discrimination on the basis of age, race, color, sex, religion, marital status, national origin, receipt of public assistance or the exercise of any right under the Consumer Credit Protection Act, in the extension of credit; and •the Fair Credit Reporting Act, which regulates the use and reporting of information related to the mortgagor’s credit experience. Violations of certain provisions of these federal, state and local laws may limit the ability of the applicable servicer to collect all or part of the principal of, or interest on, the mortgage loans and in addition could subject the related trust to damages and administrative enforcement (including disgorgement of prior interest and fees paid).In particular, a loan seller’s failure to comply with certain requirements of federal and state laws could subject the trust (and other assignees of the mortgage loans) to monetary penalties, and result S1-6 in the obligors’ rescinding the mortgage loans against either the trust or subsequent holders of the mortgage loans. Each responsible party or Goldman Sachs Mortgage Company, as applicable, has represented that each mortgage loan originated or acquired by it is in compliance with applicable federal, state and local laws and regulations.In addition, each responsible party or Goldman Sachs Mortgage Company, as applicable, will also represent that none of the mortgage loans (i) are “high cost loans,” (ii) are covered by the Home Ownership and Equity Protection Act of 1994 or (iii) are in violation of, or classified as “high cost,” “predatory” or “covered” loans under, any other applicable state, federal or local law.In the event of a breach of any of such representations, the responsible party or Goldman Sachs Mortgage Company, as applicable, will be obligated to cure such breach or repurchase or, for a limited period of time, replace the affected mortgage loan, in the manner and to the extent described in the Prospectus. It is possible in the future that governmental authorities or attorneys general may take actions against any responsible party that could prohibit the servicers from pursuing foreclosure actions, provide new defenses to foreclosures, or otherwise limit the ability of any servicer to take actions (such as pursuing foreclosures) that may be essential to preserve the value of the mortgage loans on behalf of the issuing entity.Any such limitations could adversely affect the issuing entity’s ability to realize on the mortgage loans. · The Risk Factor entitled “Geographic Concentration of the Mortgage Loans in Particular Jurisdictions May Result in Greater Losses if Those Jurisdictions Experience Economic Downturns” on page 4 of the Prospectus is deleted in its entirety and replaced by the following: Your certificates may be affected by the geographic concentration of the mortgaged properties securing the mortgaged loans. Different geographic regions of the United States from time to time will experience weaker regional economic conditions and housing markets, and, consequently, may experience higher rates of loss and delinquency on mortgage loans. In addition, S1-7 certain regions may experience natural disasters, including earthquakes, fires, floods and hurricanes and major civil disturbances, each of which may adversely affect property values and the ability of mortgagors to make payments on their mortgage loans. Any concentration of the mortgage loans in a region may present risk considerations in addition to those generally present for similar mortgage-backed securities without that concentration. This may subject the mortgage pool to the risk that a downturn in the economy or the susceptibility to natural disasters and major civil disturbances in this region of the country would more greatly affect the mortgage pool than if the mortgage pool were more diversified. Further, the concentration of the mortgage loans in one or more states will have a disproportionate effect on certificateholders if the regulatory authorities in any of those states take actions against any loan seller or servicer that impairs the issuing entity’s ability to realize on those mortgage loans.See “Risk Factors—Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” in this Prospectus Supplement. · The Risk Factor entitled “Delinquencies Due to Servicing Transfer” on page S-27 of the Prospectus Supplement is deleted in its entirety and replaced with the following Risk Factor, and all references in the Prospectus Supplement to the Risk Factor entitled “Delinquencies Due to Servicing Transfer” shall be deemed to be references to the Risk Factor entitled “The Transfer of Servicing May Result in Higher Delinquencies and Defaults Which May Adversely Affect the Yield on Your Certificates”: The Transfer of Servicing May Result in Higher Delinquencies and Defaults Which May Adversely Affect the Yield on Your Certificates It is possible that servicing of mortgage loans may be transferred in the future to servicers other than the initial primary servicers in accordance with the provisions of the master servicing and trust agreement and the related sale and servicing agreements because, with respect to mortgage loans acquired through the Sponsor's mortgage conduit program, the party that owns the related servicing rights (which is currently Goldman Sachs Mortgage Company) elects to effect such a transfer.Additionally, with respect to all of the mortgage loans, servicing may be transferred to servicers other than the initial primary servicers as a result of a servicer’s termination due to an inability to adequately service associated with such S1-8 servicer’s recent financial difficulties or due to the occurrence of unremedied events of default in a servicer’s performance under the related sale and servicing agreement. All transfers of servicing involve some risk of disruption in collections due to data input errors, misapplied or misdirected payments, inadequate borrower notification, system incompatibilities and other reasons.As a result, the affected mortgage loans may experience increased delinquencies and defaults, at least for a period of time, until all of the borrowers are informed of the transfer and the related servicing mortgage files and records and all the other relevant data has been obtained by the successor servicer.There can be no assurance as to the extent or duration of any disruptions associated with a transfer of servicing or as to the resulting effects on the yield on performance on your certificates.In addition, servicing transfers may result in a longer or shorter prepayment period immediately following the date of the transfer if the successor servicer has a different prepayment period, which may affect the yield on the your certificates. Even if a transfer of servicing does not actually occur, potential transition issues associated with or possible disruptions in operations resulting or arising from consolidations or business combinations affecting a servicer may result in similar issues associated with a servicing transfer or otherwise adversely affect servicing generally.It is difficult to predict the outcome of any consolidation or business combination in the servicing of mortgage loans and its impact on your certificates. For recent developments regarding Countrywide Home Loans Servicing LP, one of the servicers, and its affiliates, see “Recent Developments in Respect of Countrywide” below.For recent developments regarding PHH Mortgage Corporation, one of the servicers and its parent company, see “Recent Developments in Respect of PHH Mortgage Corporation” below. S1-9 · Notwithstanding anything to the contrary in the accompanying Prospectus Supplement, as previously supplemented, the following sections are added following “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans”: Recent Developments in Respect of the JPMorgan Chase Bank, National Association as Master Servicer and Securities Administrator On October 2, 2006, the sale by JPMorgan Chase Bank, N.A. of select portions of the corporate trust business, including municipal and corporate and structured finance trusteeships, to The Bank of New York was closed.As a result of this sale, on October 2, 2006 The Bank of New York became the successor master servicer and securities administrator. Recent Developments in Respect of Countrywide Pursuant to a Form 8-K filed on August 16, 2007 as amended by a Form 8-K/A filed on
